               Case 21-10474-MFW              Doc 313       Filed 04/22/21        Page 1 of 13




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                                 §    Chapter 11
                                                       §
ALAMO DRAFTHOUSE CINEMAS                               §    Case No. 21-10474 (MFW)
HOLDINGS, LLC, et al.1                                 §
                                                       §    Jointly Administered
                         Debtors.                      §
                                                       §    Ref. D.I. 36
                                                       §    Objection Deadline: April 22, 2021, 4:00 p.m. ET
                                                       §    Hearing Date: May 3, 2021, 11:30 a.m. ET

               LA CANTERA DEVELOPMENT COMPANY LLC AND
        LA CANTERA CROSSING RETAIL, LLC’S LIMITED OBJECTION TO
     DEBTORS’ MOTION TO APPROVE THE SALE OF ALL OR SUBSTANTIALLY
    ALL OF THE DEBTORS’ ASSETS FREE AND CLEAR OF ALL ENCUMBRANCES

         La Cantera Crossing Retail, LLC and La Cantera Development Company LLC (together,

“Cantera Crossing”) files this its Limited Objection (the “Objection”) to Debtors’ Motion For

Entry of: (A) An Order (I) Scheduling a Hearing On the Approval of the Sale of All or

Substantially All of the Debtors’ Assets Free and Clear of All Encumbrances Other Than

Assumed Liabilities and Permitted Encumbrances, and the Assumption and Assignment of Certain

Executory Contracts and Unexpired Leases, (II) Approving Certain Bidding Procedures and

Assumption and Assignment Procedures, and the Form and Manner of Notice Thereof,

(III) Approving the Debtors’ Entry Into the Stalking Horse APA and All of its Terms, Including


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Alamo Drafthouse Cinemas Holdings, LLC (2205); Alamo Drafthouse Cinemas, LLC (5717); Alamo
Vineland, LLC (1626); Alamo League Investments GP, LLC (1811); Alamo League Investments, Ltd. (7227); Alamo
South Lamar GP, LLC (3632); Alamo South Lamar, LP (4563); Alamo Drafthouse Raleigh, LLC (5979); Alamo DH
Anderson Lane, LLC (3642); Alamo Yonkers, LLC (4971); Alamo Mission, LLC (2284); Alamo Ritz, LLC (9465);
Alamo Mueller, LLC (1221); Mondo Tees, LLC (6900); Alamo City Foundry, LLC (6092); Alamo Mainstreet, LLC
(2052); Alamo City Point, LLC (3691); Alamo Liberty, LLC (5755); Alamo Satown, LLC (6197); Alamo
Marketplace, LLC (7041); Alamo Stone Oak, LLC (8398); Alamo Westlakes, LLC (4931); Alamo Park North, LLC
(1252); Alamo North SA, LLC (6623); Alamo Avenue B, LLC (8950); Alamo Slaughter Lane GP, LLC (6968);
Alamo Slaughter Lane, Ltd. (5341); Alamo Cinema Group I GP, LLC (9537); Alamo Cinema Group I, LP (9656);
Alamo Westminster, LLC (8906); Alamo Staten Island, LLC (7781); Alamo Aspen Grove, LLC (7786); Alamo
Lakeline, LLC (5294); Alamo Sloans, LLC (9343). The location of the Debtors’ service address is: 3908 Avenue B,
Austin, Texas 78751.

                                                        1
                 Case 21-10474-MFW               Doc 313       Filed 04/22/21        Page 2 of 13




Bidding Protections, and (IV) Granting Related Relief; and (B) An Order (I) Approving Asset

Purchase Agreement, (II) Authorizing the Sale of All or Substantially All of the Debtors’ Assets

Free and Clear of All Encumbrances Other Than the Assumed Liabilities and Permitted

Encumbrances, (III) Authorizing the Assumption and Assignment of Certain Executory Contracts

and Unexpired Leases, and (IV) Granting Related Relief (the “Sale Motion”) [Docket No. 36] and

in support thereof, respectfully asserts the following:

                                               I. INTRODUCTION

           1.       Cantera Crossing owns the real estate that makes up the La Cantera Shopping

Center, a shopping center in San Antonio, Texas, in which the Debtor Alamo North purchased

that certain Theater Tract in late 2019. The La Cantera Shopping Center and the Theater Tract are

expressly subject to the La Cantera Covenants—a set of three covenants and dedications that both

benefit and burden owners of the real property located therein. Cantera Crossing files this

Limited Objection to the proposed Sale2 under the Sale Motion to the extent that the Debtors seek

to sell the Theater Tract free and clear of the La Cantera Covenants. The La Cantera Covenants

are covenants that run with the land and section 363(f) does not permit the Debtors to sell the

Theater Tract free and clear of the La Cantera Covenants.

                                       II. RELEVANT BACKGROUND

           2.       On March 3, 2021, (the “Petition Date”), Alamo Drafthouse Cinema Holdings,

LLC (the “Debtor”) and its affiliated debtors and debtors in possession (collectively, the

“Debtors”) each filed a voluntary petition under title 11 of the United States Code

(the “Bankruptcy Code”) in the United States Bankruptcy Court for the District of Delaware

(this “Court”), commencing these bankruptcy cases (the “Chapter 11 Cases”).



2
    Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Sale Motion.

                                                           2
            Case 21-10474-MFW          Doc 313     Filed 04/22/21    Page 3 of 13




       3.     Prior to the Petition Date, on December 20, 2019, the Debtor North SA, LLC

(“Alamo North”) purchased a tract of real property containing approximately 3.519 acres located

near the intersection of NWC Loop 1604 and La Cantera Parkway in the City of San Antonio,

Bexar County, Texas (the “Theater Tract”) in a shopping center commonly known as La Cantera

Crossing Shopping Center (“La Cantera Shopping Center”). The below demonstrates the location

of the Theater Tract within the La Cantera Shopping Center.




       4.     In 1996, La Cantera Development Company created a general plan of development

for an approximately 1200-acre mixed use community in San Antonio, Texas, known as

La Cantera, which is subject to the La Cantera Master Covenants and Easements (the “Master

Declaration”), recorded in the official public records of Bexar County, Texas. A true and correct

copy of the Master Declaration is attached hereto as Exhibit A.




                                               3
             Case 21-10474-MFW           Doc 313      Filed 04/22/21     Page 4 of 13




       5.      The Master Declaration expressly provides that it runs with the land, and that

“the covenants and easements contained therein shall bind all parties having any right, title, or

interest in the real properties or any part thereof, their heirs, successors, successors-in-title, and

assigns, and shall inure to the benefit of the [c]ommunity [o]rganization and each owner of any

part of such real property.” See Ex. A, p. 1. Among other things, the Master Declaration

implements a set of “Master Covenants,” which obligate all property owners in the Shopping

Center to share in the cost of administering the affairs of the Shopping Center as well as of

owning, operating, and maintaining certain property and facilities in the Shopping Center.

       6.      The Shopping Center is also subject to the terms of that certain La Cantera

Declaration of Commercial Covenants, Conditions, and Restrictions entered into by La Cantera

Development Company, and recorded in the official public records of Bexar County, Texas

(the “Commercial Covenants Declaration”).          A true and correct copy of the Commercial

Covenants Declaration is attached hereto as Exhibit B.

       7.      The Commercial Covenants Declaration expressly provides that all property

subject thereto (which includes the Theater Tract) “shall be held, sold, and conveyed subject to

the following easements, restrictions, covenants, and conditions, which shall run with the title to

the real property subjected to these Commercial Covenants. These Commercial Covenants shall

be binding on and shall inure to the benefit of all parties having any right, title, or interest in any

portion of the [c]ommercial [p]roperties, their heirs, successors, successors-in-title, and assigns.”

See Ex. B, preamble, § 2.1 (providing that the Declarant “has established a general plan of

development for all of the La Cantera Community, and in furtherance of such development plan,

has subjected all of the real property comprising the La Cantera Community to the Master

Covenants”).    Among other things, the Commercial Covenants impose certain maintenance,



                                                  4
             Case 21-10474-MFW          Doc 313      Filed 04/22/21     Page 5 of 13




insurance, and use restrictions and rules, based upon and tied to community-wide standards, on

each owner in the La Cantera Shopping Center.

       8.      Contemporaneously with its purchase of the Theater Tract, the Debtor Alamo

North (as Theater Owner thereunder) and Cantera Crossing (as Declarant thereunder) entered into

that certain Declaration of Protective Covenants and Common Area Maintenance Agreement

(the “Protective Covenants Declaration”) dated December 20, 2019, and filed of record in the

official records of Bexar County, Texas.3 A true and correct copy of the Protective Covenants

Declaration is attached hereto as Exhibit C.

       9.      The Protective Covenants Declaration, among other things, set forth that the

Shopping Center is subject to the Commercial Covenants Declaration.              See Ex. C, p. 1.

The Protective Covenants Declaration promulgates “certain standards and restrictions governing

the use, development, and operation” of the Theater Tract in the Shopping Center, including

certain monetary, maintenance, and operational obligations. See Ex. C. It specifically sets forth

rules and regulations for the “Overflow Parking Tract,” prohibiting modification of the access

drives or parking areas situated within that approximately 4.061-acre parcel “in any manner that

would materially and negatively affect the access to the Overflow Parking Tract.” See Ex. C, ¶ 3.

It also specifically obligated the Debtor Alamo North to pay all taxes attributable to the Theater

Tract and to pay for fifty percent (50%) of all real property taxes and assessments levied against

the Overflow Parking Tract, as well as its part of common area costs associated therewith, as

more fully set forth therein. See Ex. C, ¶ 6. It further provided for certain easements. See Ex. C,

¶ 8.




3
  In addition, the Debtor Alamo North entered into an agreement (the “Development Agreement”) for the
development of the Theater Tract.

                                                 5
             Case 21-10474-MFW           Doc 313     Filed 04/22/21     Page 6 of 13




       10.      The Protective Covenants sets forth that each of the easements, covenants,

restrictions, and the provisions contained therein are covenants that run with the land and: (a) are

made for the direct common mutual and reciprocal benefit of each Tract; (b) will create mutual

equitable servitudes upon each Tract in favor of the land benefitted; (c) will bind every person

having a fee, leasehold or other interest in any portion of the Theater Tract at any time or from

time to time to the extent that such portion is affected or bound by the covenant, restriction or

provision in question, or that the covenant, restriction or provision is to be formed on such

portions; and (d) will inure to the benefit of the parties and their respective successors and assigns

as to the Theater Tract. See Ex. C, ¶ 19.

       11.      The Debtor Alamo North’s purchase of the Theater Tract was thus subject to the

Master Declaration, the Commercial Covenants Declaration, the Protective Covenants Declaration

(collectively, the “La Cantera Covenants”). Any sale, including the Sale requested in the Sale

Motion, is also subject to the La Cantera Declarations. Cantera Crossing accordingly files this

limited objection to make expressly clear that the Sale, if approved, must be subject to the

La Cantera Declarations as they are covenants running with the land under applicable Texas law.

To the extent that the Debtors are asking for permission to close the Sale free and clear of the

La Cantera Declarations, the Court should refuse to grant that request given that they are

covenants running with the land not subject to section 363(f) of the Bankruptcy Code.

       12.      On March 4, 2021, the Debtors filed the Sale Motion under which they propose to

sell all, or substantially all of the Debtors’ assets, free and clear of all liens, claims, interests,

encumbrances.

       13.      Attached to the Sale Motion is the proposed asset purchase agreement with the

stalking horse purchaser (the “Stalking Horse APA”).



                                                 6
             Case 21-10474-MFW         Doc 313       Filed 04/22/21   Page 7 of 13




       14.     The Stalking Horse APA in section 5.3 references a “Schedule 5.3(a)” of the Seller

Disclosure Schedule as including owned real estate. Counsel to the Debtor has informed the

undersigned that the La Cantera Property is included therein and that the Sale Motion is a request

to sell the La Cantera Property.

       15.     The Stalking Horse APA provides that the Sale is not free and clear of “Permitted

Liens.” Relevant to this Objection, the term “Permitted Liens” is defined in the Stalking Horse

APA as “easements, covenants, conditions, restrictions and other similar matters affecting title to

such Leased Real Estate and other title encumbrances which encumber the Leased Real Estate as

of the date hereof and which do not, individually or in the aggregate, materially impair the use,

occupancy, maintenance, repair or development of such Leased Real Estate or the operation of the

Business.”   See Stalking Horse APA, p. 11.         It is at best unclear whether the La Cantera

Covenants would constitute “Permitted Liens” under the current proposed version of the Stalking

Horse APA.

       16.     La Cantera’s Objection would be resolved by inclusion of clarifying language

(reflected below in the underlined red language) with respect to the definition of Permitted Liens

so that it provides as follows:

       “Permitted Liens” means: (i) statutory Liens for current and future property taxes,
       assessments or other governmental charges, including water and sewage charges,
       not yet due and payable, or being contested in good faith and for which adequate
       reserves have been taken in accordance with GAAP; (ii) present and future zoning,
       building codes and other land use Laws regulating the use or occupancy of any
       Leased Real Estate or owned real estate listed on Schedule 5.3(a) of the Seller
       Disclosure Schedule, including the owned real estate situated in the shopping
       center commonly known as the “La Cantera Crossing Shopping Center,” located in
       the City of San Antonio, Bexar County, Texas (the “La Cantera Property”) or the
       activities conducted thereon which are imposed by any Governmental Authority
       having jurisdiction over such Leased Real Estate or the La Cantera Property which
       are not violated by (a) the current use or occupancy of such Leased Real Estate or
       the La Cantera Property, (b) the proposed use, occupancy or development thereof
       by the Business as currently contemplated or (c) the operation of the Business or


                                                7
             Case 21-10474-MFW           Doc 313      Filed 04/22/21      Page 8 of 13




       any violation of which could not have a Material Adverse Effect on the Business;
       and (iii) easements, covenants, conditions, restrictions and other similar matters
       affecting title to such Leased Real Estate and the La Cantera Property, other title
       encumbrances that encumber the Leased Real Estate or the La Cantera Property as
       of the date hereof and which do not, individually or in the aggregate, materially
       impair the use, occupancy, maintenance, repair or development of such Leased
       Real Estate or the operation of the Business and are recorded in the real property
       records in the County in which same is located, to include with respect to the La
       Cantera Property, the (1) La Cantera Master Covenants and Easements;
       (2) Declaration of Protective Covenants and Common Area Maintenance
       Agreement; and (3) La Cantera Declaration of Commercial Covenants, Conditions,
       and Restrictions (collectively, the “La Cantera Covenants”).

       17.     In addition, the Stalking Horse APA provides for the Purchaser to “assume and be

responsible for, certain “Assumed Liabilities.” Due to the nature of the La Cantera Covenants,

the Purchaser shall also be liable and obligated thereunder. Accordingly, La Cantera’s limited

objection would be resolved through the inclusion of the proposed underlined red language, in any

approved APA to the definition of “Assumed Liabilities:”

       Section 2.3 Assumed Liabilities. On the terms and subject to the conditions set forth in
       this Agreement, at the Closing, Purchaser shall (or shall cause its designated Affiliate or
       Affiliates to) assume and be responsible for, effective as of the Closing, and thereafter pay,
       honor, perform and discharge as and when due, all of the Assumed Liabilities.

       “Assumed Liabilities” means the Liabilities and obligations of Sellers set forth as
       follows:
       (a) all Liabilities of Sellers relating to or arising under Purchased Contracts, including all
       Cure Costs up to the Cure Costs Cap;
       (b) all Liabilities of Sellers (other than in respect of Taxes) relating to, or arising in respect
       of, the Purchased Assets accruing, arising out of or relating to (i) events, occurrences, acts
       or omissions occurring or existing after the Closing Date or (ii) the operation of the
       Business or the Purchased Assets after the Closing Date, including for the avoidance of
       doubt any and all liabilities or obligations arising under or related to the La Cantera
       Covenants;

       18.     Absent inclusion of language substantially similar to the foregoing to any order

granting the Sale Motion and any approved APA, Cantera Crossing objects to the Sale of the

Theater Tract to the extent it is free and clear of the La Cantera Covenants. The Debtors may not




                                                  8
             Case 21-10474-MFW              Doc 313    Filed 04/22/21     Page 9 of 13




sell the Theater Tract free and clear of the La Cantera Covenants pursuant to section 363(f) of the

Bankruptcy Code.

                                    III. LIMITED OBJECTION

       19.     Section 363 of the Bankruptcy Code governs the use, lease, or sale of property of

the estate. Under section 363(b), a debtor in possession may sell property of the estate outside of

the ordinary course of business after notice and a hearing.

       20.     Section 363(f) of the Bankruptcy Code permits a debtor to sell property of the

estate free and clear of any interest in such property of an entity other than the estate, only if:

       (1)     the applicable nonbankruptcy law permits sale of such property free and clear of
               such interest;
       (2)     such entity consents;
       (3)     such interest is a lien and the price at which such property is to be sold is greater
               than the aggregate value of all liens on such property;
       (4)     such interest is in bona fide dispute; or
       (5)     such entity could be compelled in a legal or equitable proceeding, to accept a
               money satisfaction of such interest.

The Debtors may not sell the Theater Tract free and clear of the La Cantera Covenants under

section 363(f) because the La Cantera Covenants are covenants that run with the land and no

provision of section 363(f) is satisfied.

       21.     Sections 363(f)(2)-(4) do not apply. Cantera Crossing does not consent to a sale

free and clear of the La Cantera Covenants, the La Cantera Covenants are not liens, and the

La Cantera Covenants are not subject to bona fide dispute.

       22.     Section 363(f)(1) does not apply because applicable nonbankruptcy law does not

permit the sale of the Theater Tract free and clear of the La Cantera Covenants. The La Cantera

Covenants themselves bind successors consistent with applicable law.              In addition, section

363(f)(5) also does not apply because Cantera Crossing could not be compelled, in either a legal




                                                   9
             Case 21-10474-MFW           Doc 313       Filed 04/22/21    Page 10 of 13




or equitable proceeding under applicable law to accept a money satisfaction for the La Cantera

Covenants.

       23.     The interests in the La Cantera Covenants are covenants that run with the land

under applicable state law. They are part and parcel of restrictions and easements of a land

development plan for the La Cantera Shopping Center for which Texas law does not permit the

Sale free and clear of the La Cantera Covenants. The La Cantera Covenants are governed by

Texas law. Under Texas law, courts enforce covenants like the La Cantera Covenants as part of a

general plan or scheme. See Green v. Gerner, 289 S.W. 999 (1927) (concluding that owners of

adjoining lots in subdivision may have right to enjoin violations of restrictive covenant in deed

from common grantor, where covenant is a part of “general scheme or plan” as to buildings to be

erected in neighborhood.).

       24.     In Texas, a covenant runs with the land when it: (a) touches and concerns the land;

(b) relates to a thing in existence or specifically binds the parties and their assigns; (c) is intended

by the original parties to run with the land; (d) when the successor to the burden has notice; and

(e) there is privity of estate between the parties for the creation of a covenant that runs with the

land. Newco Energy v. Energytec, Inc. (In re Energytec), 739 F.3d 215, 221 (5th Cir. 2013)

(citing Inwood N. Homeowners’ Ass’n, Inc. v. Harris, 736 S.W.2d 632, 635 (Tex. 1987)). All of

those requirements are met with respect to each of the La Cantera Covenants.

       25.     Section 363(f)(1) does not permit the sale of the Theater Tract free and clear

because successors themselves are bound to La Cantera Covenants. With respect to section

363(f)(5), under applicable Texas law, Cantera Crossing cannot be compelled to accept a money

satisfaction of its interests in the La Cantera Covenants. The covenants in the La Cantera

Covenants relate not just to payment of money. Instead, they relate directly to the maintenance of



                                                  10
             Case 21-10474-MFW          Doc 313       Filed 04/22/21   Page 11 of 13




common facilities shared and used by multiple owners in the La Cantera Shopping Center. That is

precisely why they were created and constitute covenants that run with the land: so that they

would be binding against subsequent purchasers because they are for the benefit of the La Cantera

Shopping Center as a whole and each other individual owner of property therein. See Wayne

Harwell Properties v. Pan Am. Logistics Ctr., Inc., 945 S.W.2d 216, 218 (Tex. App.—San

Antonio 1997, pet. denied).

       26.     Under Texas law, every “purchaser is bound by every recital, reference, and

reservation contained in or fairly disclosed by any instrument which forms an essential link in the

chain of title under which he claims.” Westland Oil Dev. Corp. v. Gulf Oil Corp., 637 S.W.2d

903, 908 (Tex. 1982). And, the words “subject to,” as used in a conveyance, incorporate the

terms and conditions of the referenced document and define the estate conveyed and the nature,

extent, and character of such estate. Cockrell v. Tex. Gulf Sulphur Co., 299 S.W.2d 672, 676

(Tex. 1956). In fact, Texas courts enforce similar restrictions that run with the land even over the

sacrosanct Texas homestead exemption. Inwood North Homeowners’ Ass’n v. Harris, 736 S.W.

2d 632, 635-36 (Tex. 1987) (holding that an association could foreclose for breach of covenants

against a Texas homestead, remarking that “[t]he concept of community association and

mandatory membership is an inherent property interest. The declaration defines the rights and

obligations of property ownership.      The mutual and reciprocal obligation undertaken by all

purchasers [in the development] creates an inherent property interest possessed by each purchaser.

The obligation to pay association dues and the corresponding right to demand that maximum

services be provided within the association’s budget are characteristics of that property right”).

       27.     The Debtor Alamo North acquired its interest in the Theater Tract subject to,

contingent upon, and burdened with the La Cantera Covenants. Any purchaser, including the



                                                 11
            Case 21-10474-MFW           Doc 313       Filed 04/22/21   Page 12 of 13




Stalking Horse Purchaser, is on notice with respect to the La Cantera Covenants. Any purchaser

of the Theater Tract from the Debtor Alamo North is likewise benefited and burdened by the La

Cantera Covenants. No provision of section 363(f) applies to permit the Sale of the Theater Tract

free and clear of the La Cantera Covenants. Accordingly, the Court should deny the Sale Motion

to the extent it seeks to sell the Theater Tract free and clear of the La Cantera Covenants.

       WHEREFORE, PREMISES CONSIDERED, Cantera Crossing respectfully requests that

the Debtors’ Sale Motion be denied to the extent it seeks to sell the La Cantera Property free and

clear of the La Cantera Covenants, as well as all other and further relief to which Cantera

Crossing may show itself entitled.

                           [Remainder of Page Intentionally Left Blank]




                                                 12
           Case 21-10474-MFW   Doc 313    Filed 04/22/21     Page 13 of 13




Dated: April 22, 2021.             Respectfully submitted,

                                   WOMBLE BOND DICKINSON (US) LLP

                                   /s/ Lisa Bittle Tancredi
                                   Matthew P. Ward (Del. Bar No. 4471)
                                   Lisa Bittle Tancredi (Del. Bar No. 4657)
                                   1313 North Market Street, Suite 1200
                                   Wilmington, DE 19801
                                   (302) 252-4320 – Telephone
                                   (302) 252-4330 – Facsimile
                                   Email: Matthew.Ward@wbd-us.com
                                   Email: Lisa.Tancredi@wbd-us.com

                                   and

                                   JACKSON WALKER LLP
                                   112 E. Pecan St., Suite 2400
                                   San Antonio, TX 78205
                                   (210) 978-7700 – Telephone
                                   (210) 236-2002 – Facsimile


                                   /s/ Jennifer F. Wertz
                                   Jennifer F. Wertz (pro hac vice to be filed)
                                   TX State Bar No. 24072822
                                   (512) 236-2247 – Direct Phone
                                   (512) 391-2147 – Direct Fax
                                   Email: jwertz@jw.com
                                   Stephen Calhoun (pro hac vice to be filed)
                                   TX State Bar No. 24069457
                                   (210) 978-7713 – Direct Phone
                                   (210) 242-4613 – Direct Fax
                                   Email: scalhoun@jw.com

                                   COUNSEL FOR LA CANTERA
                                   CROSSING RETAIL, LLC & LA CANTERA
                                   DEVELOPMENT COMPANY, LLC




                                     13
